internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc corp plr-126074-15 date february -------------------------- ----------------------------------- -------------------------------------------------------- ---------- ---------------------------------- --------------------------------------- legend distributing controlled newco sub sub sub -------------------------- ------------------------ --------------------------------- ----------------------- ------------------------ --------------------------------- ----------------------------------- -------------------- --------------------------------- -------------------------- ------------------------ ------------------------------------------------ --------------------------------------- ------------------------ ------------------------------- --------------------------------------- plr-126074-15 sub sub sub state a state b state c business a business b business c a b c d e f g h i ------------------------ ------------------------------- ------------------------- ----------------------- --------------------------------- ----------------------- ------------------------ --------------------------------- ------------------------------------------------------- ------------------------ ---------------------------- -------------- -------------- -------------- --------------------------------------------- ------------------------------------------------- ------------------------------ ---- ---- ----- -- ---- ---- -- -- -- plr-126074-15 j k l date date date a services b properties c property dear ----------------- ---- -- -- ------------------------ ------------------------ ------------------------------------------------------------ ------------------------------------------------------------------ ------------------------------------------------------------------ ------------------------------------- --------------------------- ------- this letter responds to your letter dated date as supplemented by subsequent submissions requesting rulings under sec_355 sec_368 sec_197 sec_267 sec_332 sec_338 and sec_1239 of the internal_revenue_code the code and related provisions with respect to a proposed series of transactions described below the proposed transactions as defined herein the information submitted is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this letter is issued pursuant to section dollar_figure of revproc_2015_1 2015_1_irb_19 regarding one or more significant issues under sec_332 sec_355 and sec_368 the rulings contained in this letter only address one or more discrete legal issues involved in the transaction this office expresses no opinion as to the overall tax consequences of the transactions described in this letter or as to any issue not specifically addressed by the rulings below summary of facts plr-126074-15 distributing is a state a corporation the stock of which is publicly traded and widely held distributing is the parent of a group of direct and indirect subsidiaries and related entities the distributing group it also is the common parent of an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return the distributing consolidated_group the distributing group conducts business a business b together the retained businesses and business c distributing directly holds certain assets associated with business c the distributing business c assets distributing owns percent of the stock of sub a state b limited_liability_company llc classified as a corporation for u s federal_income_tax purposes sub conducts business c directly and through a number of wholly owned domestic corporations each a sub subsidiary and collectively the sub subsidiaries and domestic or foreign disregarded entities distributing also owns percent of the stock of sub a state b corporation that conducts directly and through subsidiaries portions of business a and business b sub also owns certain assets associated with business a business b and business c sub owns all the stock of sub a state b corporation that owns an asset associated with business c leased to a third party the sub asset sub previously owned all the stock of sub a state a corporation that served as a holding_company sub in turn owned all the stock of sub a state a corporation that owned certain assets associated with business a business b and business c on date sub merged into sub and on date sub merged into sub the assets associated with business c held by sub include among other things leases with third parties for certain properties distributing indirectly owns all the stock of sub a state c_corporation that holds among other assets an asset associated with business c the sub asset current or former non-management members of distributing’s board_of directors the distributing board annually receive have in the past received or are or have in the past been entitled to elect to receive a portion of their fees earned for board service in the form of deferred shares of distributing stock such deferred shares are fully vested and in order to defease distributing’s future payment obligation in respect of the deferred shares shares of distributing stock are transferred by distributing to a rabbi_trust the rabbi_trust as grantor of the rabbi_trust distributing is the owner of such shares for u s federal_income_tax purposes the deferred_compensation plan allows participants to elect to receive payment in the form of a single lump sum or up to a annual installments with payment made or commencing on a specified date or upon separation_from_service with distributing as elected by the participant distributing’s rabbi_trust holds approximately b million shares of distributing stock out of a total of approximately c million shares outstanding or less than d of the outstanding shares plr-126074-15 employees and current and former non-employee directors of distributing hold three types of equity-based compensation interests pursuant to distributing’s equity incentive plans distributing stock_options as defined below distributing restricted_stock as defined below and distributing rsus as defined below collectively the distributing equity incentive interests on a fully diluted basis the distributing equity incentive interests constitute in aggregate approximately e percent of distributing’s equity interests stock_options are granted to key salaried employees and have been granted to distributing’s non-employee directors to purchase common_stock at an exercise price not less than f percent of the fair_market_value of distributing’s common_stock on the date of the grant distributing stock_options distributing stock_options vest over a g to h year period and have a term of from i to j years distributing restricted_stock distributing restricted_stock is also awarded to key salaried employees and restricted_stock units and deferred stock collectively the distributing rsus are awarded to key salaried employees and non-employee directors as described above respectively the vesting of distributing restricted_stock and distributing rsus other than non-employee director deferred stock described above is determined at the discretion of distributing’s board_of directors or the compensation committee thereof but such awards generally vest between d and k years from the date of grant distributing restricted_stock constitutes a de_minimis portion of distributing’s outstanding_stock for state law purposes other than treasury_stock business_purpose distributing proposes to separate business c from the retained businesses through the distribution of stock of a newly-formed corporation owning business c the distribution the separation of business c is being effected for compelling corporate business reasons in particular the separation will i resolve customer-competitor conflicts between business c and business a ii sharpen strategic and management focus iii reduce internal competition for capital iv improve the businesses’ ability to use stock as acquisition currency and v improve the ability to attract retain and incentivize employees the proposed transactions distributing proposes to undertake pursuant to one overall plan the following transaction steps the proposed transactions on date distributing formed a new u s_corporation controlled controlled has a single class of stock outstanding its common_stock distributing will form newco a new wholly owned u s_corporation plr-126074-15 prior to step distributing will enter into a binding commitment with one or more third parties to sell to such third party or parties all of the newco nonvoting preferred_stock the newco preferred that distributing will receive pursuant to step the exact terms of the newco preferred have not been established as yet however the newco preferred is expected to i have a liquidation preference of at least dollar_figurel million ii be callable by newco at any time on or after the fifth anniversary of its issuance for an amount equal to its liquidation preference plus any accrued and unpaid dividends iii entitle the holder s to require that newco redeem the newco preferred a possibly as early as the fifth anniversary of its issuance for an amount equal to its liquidation preference plus any accrued and unpaid dividends and b possibly upon an earlier change in control of newco or controlled for an amount equal to percent of the liquidation preference plus any accrued and unpaid dividends iv not be convertible v pay quarterly or annual cash dividends at the prevailing rate and vi not have creditor’s rights sub and each of the sub subsidiaries that will distribute assets in step will adopt resolutions to the effect that the distribution will be undertaken in connection with the sec_338 election described in step sub and each of the sub subsidiaries that have i machinery and equipment or ii certain other specified intangibles related to business c will distribute some or all of such assets up the ownership chain to distributing the sub distributed assets in connection with such distributions the sub distributed assets may be contributed to disregarded entities and a reference to the sub distributed assets includes as the context may require a reference to such disregarded entities the sub distributed assets will be leased or licensed to sub and or the sub subsidiaries a sub will merge into sub and sub will distribute the sub asset to distributing or assign such asset to a disregarded_entity owned by distributing alternatively if legal restrictions effectively preclude controlled or a direct or indirect subsidiary thereof from owning the sub asset and leasing it to a licensee of business c step 6a will not occur and sub will retain the sub asset and may continue to lease it to the third party licensee of business c following the distribution b following the mergers of sub into sub on date sub into sub on date and sub into sub in step 6a if such step occurs sub will distribute any business c assets previously held by sub or sub if applicable and any business c assets historically owned by sub collectively the sub assets to distributing or assign such assets directly to a disregarded_entity owned by distributing plr-126074-15 c sub will sell the sub asset to distributing or a disregarded_entity owned by distributing in exchange for a note from distributing equal to the fair_market_value of the property transferred alternatively step 6c may be accomplished through a distribution of the sub asset or the interests in a disregarded_entity holding such asset to distributing up the chain of corporations through which distributing indirectly owns sub distributing will transfer percent of the stock of sub to newco in exchange for shares of newco common_stock the newco common and newco preferred and potentially cash the sub purchase distributing and newco will jointly elect under sec_338 the sec_338 election to treat the transaction as i a sale of old sub 1’s assets to new sub and ii the distribution of the proceeds thereof together with the assets distributed in step in complete_liquidation of old sub the election will be tiered down to the sub subsidiaries pursuant to a binding commitment entered into in step distributing will sell all of the newco preferred to an unrelated third party or parties for cash the preferred sale a distributing will transfer a the sub distributed assets subject_to the leases and licenses entered into in step the sub assets including if applicable the sub asset subject_to the associated lease the sub asset and the distributing business c assets or one or more disregarded entities owning such assets and b the newco common to controlled in exchange for i controlled common_stock ii the assumption of certain liabilities associated with business c and iii potentially a portion of the controlled borrowing proceeds defined below the contribution some or all of the additional controlled common_stock may be issued at the time of the contribution or in a recapitalization to occur close in time to the distribution in step the cash proceeds such transfer b during the 18-month period following the distribution distributing will use an amount of cash equal to or greater than the cash proceeds a to make distributions to its shareholders in the form of distributions with respect to stock whether made in the ordinary course or otherwise or share repurchases whether pursuant to an existing or new share repurchase program b to pay its liabilities whenever incurred which could include ordinary course liabilities and principal interest and associated consent and other fees on bank debt bonds and other borrowings or c a combination thereof distributing anticipates that pending the distribution of an amount of cash equal to the cash proceeds to shareholders and or creditors the cash proceeds will be invested and or otherwise used distributing will not set_aside or otherwise segregate the cash proceeds plr-126074-15 controlled will borrow funds from third party lenders controlled borrowing proceeds some or all of the controlled borrowing proceeds will be transferred to distributing pursuant to step 9a ie the cash proceeds alternatively sub may borrow funds and distribute such funds to distributing prior to step distributing will distribute an amount of controlled common_stock constituting at least percent of outstanding controlled common_stock ie the distribution no fractional shares of controlled stock will be distributed in the distribution instead all fractional shares of controlled stock that distributing shareholders otherwise would be entitled to receive will be aggregated by a distribution agent and as soon as practicable following the effective time of the distribution will be sold at the prevailing price any distributing shareholder entitled to receive a fractional share of controlled stock will be entitled to receive a cash payment in an amount equal to the shareholder's proportionate interest in the net_proceeds from the open market sale as a shareholder of distributing the rabbi_trust may receive shares of controlled stock in the distribution the rabbi_trust retained controlled stock and the receipt of such stock by the rabbi_trust the rabbi_trust retention distributing also anticipates that following the distribution it will retain additional shares of controlled common_stock the additional retained controlled stock and the retention of such stock the additional retention the rabbi_trust will dispose_of the rabbi_trust retained controlled stock as described in representation aa and distributing will dispose_of the additional retained controlled stock as described in representation ff the detailed parameters of the equity incentive plans that controlled will have after the distribution and the precise treatment of the existing distributing equity incentive interests in the distribution have not yet been determined it is anticipated that controlled will implement equity incentive plans similar to distributing’s equity incentive plans and following the distribution will make new equity incentive awards to controlled employees non-employee directors or independent contractors it is also anticipated that i some distributing stock_options and distributing rsus will be converted into controlled’s stock_options controlled stock_options and restricted_stock units or deferred stock collectively controlled rsus and ii some holders of distributing restricted_stock on the record_date of the distribution will receive controlled stock in or in connection with the distribution which controlled stock will be subject_to similar risks of forfeiture controlled restricted_stock immediately after the distribution some controlled employees and or non-employee directors will and some distributing employees and or non-employee directors may hold controlled stock_options controlled restricted_stock or controlled rsus collectively the controlled equity incentive interests conversely some controlled employees and or non-employee directors may continue to hold distributing equity incentive interests the terms of the distributing equity incentive interests will be adjusted and the terms of the controlled equity incentive interests into plr-126074-15 which some distributing equity incentive interests are converted will be set so as to preserve holders’ net economic positions vis-à-vis their interests following the distribution the distributing group on the one hand and controlled and its direct and indirect subsidiaries and related entities the controlled_group on the other hand will be parties to certain continuing arrangements and relationships collectively the continuing arrangements the continuing arrangements will likely include i a separation and distribution agreement ii a tax_matters_agreement iii an employee matters agreement iv a transition services agreement and v a stockholders and registration rights agreement for certain the transition services agreement will provide transitional and administrative services to be provided by distributing to controlled while controlled establishes its own administrative support and corporate service arrangements under the transition services agreement controlled will pay distributing a fee for certain services on a cost or cost-plus basis these services will be provided for a transitional period not to exceed k or g years depending on the particular service after the distribution during the initial service period distributing and controlled may agree to extend the term of the agreement in which case the agreement will be extended at terms to be agreed upon by the parties at the time bargaining at arms’ length it is expected that the services to be provided for a g-year transitional period are certain a services for which a k-year period would not be practicable in addition as described above distributing has identified leases for two b properties and one c property related to business c where a member of the distributing group is the lessee and will assign the leaseholds to a member of the controlled_group as an assignor the member of the distributing group will likely not be released from its obligations by virtue of the assignment as it is expected that the member of the distributing group will be unable to obtain a consensual release from its obligations under these leases from the third party lessors without incurring unreasonable cost however in connection with the contribution controlled or another member of the controlled_group will agree as between itself and the assignor member of the distributing group to assume all obligations under the leases and to indemnify the member of the distributing group against any liability thereunder accordingly the liability of the member of the distributing group under the leases vis-à-vis the third party lessors will likely remain in place after the distribution but only until such time as the original leases terminate or if sooner the counterparties agree to release the member of the distributing group from its obligations it is not anticipated that the member of the distributing group will be required to make payments under the leases following the distribution as a member of the controlled_group is expected to satisfy all of the lessee’s obligations on a timely basis a similar relationship between the distributing group and the controlled_group will likely apply with respect to other contracts or leases assigned by a member of the distributing group to a member of the controlled_group or guaranteed by a member of the distributing group in their totality the plr-126074-15 assigned or guaranteed leases and contracts will be limited in scope and not central to the strategic direction or independent management of business c representations distributing makes the following representations with respect to the proposed transactions a the distribution would be pursued by distributing regardless of whether losses in respect of any loss asset held by sub or any sub subsidiary would be recognized by virtue of the proposed transactions b each of sub and any sub subsidiary would be entitled to recognize its loss with respect to its respective interest in any loss asset held by sub or the sub subsidiary upon a taxable sale of such interest to an unrelated third party c all of the stock of sub will be acquired by newco in a single transfer by distributing pursuant to the sub purchase d at the time of the sub purchase each of sub and any sub subsidiary will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub or the sub subsidiary e the amount of consideration paid for the sub stock in the sub purchase will be approximately equal to the value of the sub stock acquired f the fair_market_value of the assets of each of sub and any sub subsidiary will exceed each such corporation's liabilities at the time of the sub purchase and the distribution g distributing will be a member of the selling_consolidated_group as defined in sec_338 for the taxable_period that includes the sub purchase h for the taxable_period that includes the sub purchase each of sub and any sub subsidiary will be a consolidated target within the meaning of reg sec_1_338_h_10_-1 i except to the extent provided by sec_351 and related provisions of the code the newco preferred will constitute stock of newco and not indebtedness for u s federal_income_tax purposes j the terms of the sale agreement pursuant to which distributing will sell the newco preferred to an unrelated third party or parties in the preferred sale will plr-126074-15 be determined pursuant to arm's-length negotiations between distributing on the one hand and the unrelated third party or parties on the other hand k the unrelated third party or parties that will acquire the newco preferred will not be a party whose ownership of newco shares would be attributed to distributing pursuant to sec_318 l at the time of the preferred sale there will be no current plan or intention to redeem the newco preferred before the first date that the newco preferred is callable or if the newco preferred is not callable before the mandatory redemption date if any m immediately after the proposed transactions newco will not be attributed any stock held by distributing under sec_318 without regard to sec_318 n there is no plan or intention for distributing newco new sub or any new sub subsidiary to cease to remain in existence as separate corporations for u s federal_income_tax purposes o there is no plan or intention on the part of newco to sell or otherwise dispose_of any of the stock of sub acquired in the sub purchase p distributing and newco and any of its direct or indirect subsidiaries including new sub and any new sub subsidiary will cease to be members of the same controlled_group as defined in sec_267 upon the consummation of the distribution ie i distributing will not own more than percent of the total voting power or value of all classes of stock of controlled or any of its direct or indirect subsidiaries including newco new sub and any new sub subsidiary and ii five or fewer individuals trusts or estates will not own more than percent of the total voting power or value of all classes of stock of distributing and controlled or any of its direct or indirect subsidiaries including newco new sub and any new sub subsidiary q the third party purchaser s of the newco preferred will not cause distributing and any of its direct or indirect subsidiaries on the one hand and controlled and any of its direct or indirect subsidiaries including newco new sub and the new sub subsidiaries on the other hand to be members of the same controlled_group as defined in sec_267 if that section was amended by substituting percent for percent following the distribution ie or fewer individuals trusts or estates that hold newco preferred will not own more than percent of the total combined voting power or value of all classes of stock of distributing and any of its direct or indirect subsidiaries on the one hand and controlled and any of its direct or indirect subsidiaries including newco new sub and the new sub subsidiaries on the other hand plr-126074-15 r immediately after the proposed transactions no holder of distributing common_stock or controlled common_stock or newco stock immediately following the distribution will own within the meaning of sec_318 percent or more of the distributing common_stock or the controlled common_stock or the newco stock other than controlled in the case of newco stock s for purposes of reg sec_1_197-2 immediately after the proposed transactions i the beneficial_ownership interest of distributing in the stock of each of controlled and newco will represent less than percent of the total combined voting power of all classes of stock of controlled and newco entitled to vote and less than percent of the total value of the shares of all classes of stock of controlled and newco outstanding and ii the beneficial_ownership interest of each of controlled and newco in stock of distributing will represent less than percent of the total combined voting power of all classes of stock of distributing entitled to vote and less than percent of the total value of the shares of all classes of stock of distributing outstanding t the distribution is not being engaged in or structured with a principal purpose to avoid the provisions of sec_267 including for example by avoiding treatment as an intercompany sale or by distorting the timing of losses or deductions within the meaning of reg sec_1_267_f_-1 u the acquisition of intangible assets of sub and any sub subsidiary pursuant to the sec_338 election in the proposed transactions is not being undertaken to avoid the operation of the anti-churning_rules of sec_197 and reg sec_1_197-2 v w immediately after the series of related transactions including the distribution controlled and any of its direct or indirect subsidiaries including newco new sub and the new sub subsidiaries will cease to be members of the distributing consolidated_group for purposes of applying reg sec_1 d ii a immediately after the series of related transactions including the distribution controlled and any of its direct or indirect subsidiaries including newco new sub and the new sub subsidiaries will not be related to the distributing consolidated_group as defined in sec_1239 and c x except for the deemed sales of assets of old sub to new sub and from any old sub subsidiary to any new sub subsidiary pursuant to the sec_338 election and except for distributing’s contribution of the newco common and the sub distributed assets to controlled in the contribution the deemed liquidations of old sub and any old sub subsidiary pursuant to the sec_338 election will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the plr-126074-15 businesses or assets of old sub or any old sub subsidiary if persons holding directly or indirectly more than percent in value of the old sub or old sub subsidiary stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 y the business purposes for the rabbi_trust retention are to reflect the diminution of value of the shares of distributing stock held by the rabbi_trust otherwise resulting from the distribution and to support distributing's existing deferred_compensation payment obligations z no director or officer of distributing will serve as a director or officer of controlled as long as distributing retains either the rabbi_trust retained controlled stock or the additional retained controlled stock aa the rabbi_trust retained controlled stock if any will be disposed of pursuant to the terms of the rabbi_trust and the underlying deferred_compensation plan and the business purposes for the rabbi_trust retention in any event as to each participant in the deferred_compensation plan no later than the termination of the deferral_period in respect of that participant under the deferred_compensation plan bb the rabbi_trust will vote the rabbi_trust retained controlled stock if any in proportion to the votes cast by controlled's other stockholders and will grant controlled a proxy with respect to the rabbi_trust retained controlled stock requiring such manner of voting cc the rabbi_trust is a grantor_trust under sec_671 dd provided that the service rules that the conversion of distributing stock_options and distributing rsus into controlled stock_options and controlled rsus and the issuance of controlled stock pursuant to such controlled stock_options and controlled rsus will be disregarded in determining whether the distribution satisfies the requirements of sec_355 in no event will the rabbi_trust retention the additional retention and the distribution of controlled restricted_stock with respect to distributing restricted_stock in the distribution or the issuance of controlled restricted_stock in replacement of a portion of the distributing restricted_stock the distribution prevent distributing from distributing stock of controlled that represents control under sec_368 in connection with ee the business_purpose for the additional retention is to preserve and enhance distributing’s financial strength and flexibility including maintaining its credit rating and increasing its liquidity and financial resources available to fund the payment plr-126074-15 of debt or other obligations working_capital expansions acquisitions or other initiatives ff distributing currently intends that the additional retained controlled stock will be disposed of in the open market in privately negotiated transactions or otherwise or a combination of the foregoing as soon as a disposition is warranted consistent with the business_purpose for the additional retention in any event distributing will dispose_of all additional retained controlled stock no later than five years after the distribution gg distributing will vote the additional retained controlled stock in proportion to the votes cast by controlled’s other stockholders and will grant controlled a proxy with respect to such additional retained controlled stock requiring such manner of voting hh the distributing equity incentive interests existing at the time of the distribution will constitute bona_fide compensatory arrangements under which distributing stock_options distributing restricted_stock and distributing rsus were awarded to employees non-employee directors or independent contractors in connection with such person’s performance of services to distributing controlled or a related_entity rulings based solely upon the information submitted and the representations made we rule as follows on the proposed transactions the sub purchase followed by the pre-arranged preferred sale will be treated as a sale of the stock of sub to newco pursuant to which gain_or_loss is recognized sec_1001 and revrul_79_70 c b assuming completion of the proposed transactions newco's acquisition of the sub stock from distributing pursuant to the sub purchase will be a qualified_stock_purchase within the meaning of sec_338 assuming completion of the proposed transactions distributing and newco will be eligible to make the sec_338 election with respect to newco's acquisition of the sub stock pursuant to the sub purchase assuming an election under sec_338 is effected with respect to sub a sec_338 election can be made for any of the sub subsidiaries so long as an election under sec_338 is made for each higher-tier corporation in the same chain of corporations as the sub subsidiaries plr-126074-15 assuming an election under sec_338 is made with respect to sub and any of the sub subsidiaries the distributing consolidated_group will take into account immediately before the distribution any losses recognized pursuant to the deemed sale resulting from the sec_338 election sec_267 and reg sec_1_267_f_-1 assuming an election under sec_338 is made with respect to sub and any of the sub subsidiaries any goodwill going_concern_value and other sec_197 intangibles of sub or any sub subsidiary for which amortization would not have been allowable but for sec_197 will not be subject_to the anti-churning_rules of sec_197 and will constitute amortizable sec_197 intangibles reg sec_1_197-2 gain recognized by sub or any sub subsidiary on the deemed sale of its depreciable and amortizable property pursuant to the sec_338 election will not be recharacterized as ordinary_income under sec_1239 see reg sec_1 d ii a the distributions of the sub distributed assets in step will be treated as distributions pursuant to the deemed liquidations of sub and the sub subsidiaries reg sec_1_338_h_10_-1 the distribution of the sub assets and if distributed the sub asset in step will be treated as distributions under sec_301 of the code and reg sec_1_1502-13 neither the deemed sales of assets of old sub to new sub and from any old sub subsidiary to any new sub subsidiary pursuant to the sec_338 election nor distributing’s contribution of the newco common and the sub distributed assets to controlled will preclude the deemed liquidation of old sub or any old sub subsidiary pursuant to the sec_338 election from qualifying as a complete_liquidation under sec_332 neither the sub purchase nor the sec_338 election will preclude the distribution from satisfying the active_trade_or_business_requirement of sec_355 neither the sec_338 election the newco preferred the rabbi_trust retention the additional retention nor any of step sec_2 and of the proposed transactions separately or together will preclude the distribution from satisfying the requirements of sec_355 or sec_368 the transition services agreement will not preclude the distribution from satisfying the active_trade_or_business_requirement of sec_355 the distribution will satisfy the requirement set forth in sec_355 the rabbi_trust retention of the rabbi_trust retained controlled stock and the plr-126074-15 additional retention of the additional retained controlled stock will not be in pursuance of a plan having as one of its principal purposes the avoidance of u s federal_income_tax within the meaning of sec_355 the conversion of distributing stock_options and distributing rsus into controlled stock_options and controlled rsus in the distribution and the later issuance of controlled stock pursuant to such controlled stock_options and controlled rsus will be disregarded in determining whether the distribution satisfies the requirements of sec_355 the cash proceeds will be treated as being distributed pursuant to a plan_of_reorganization for purposes of sec_361 and b reg sec_1_368-2 caveat no opinion is expressed or implied about the federal_income_tax consequences of any other aspect of any transaction or item discussed or referenced in this letter or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above ruling procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this ruling letter will be sent to your authorized representatives sincerely _____________________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
